             Case 2:19-cr-00231-WBS Document 121 Filed 04/29/20 Page 1 of 5


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     JOSE MAYO RODRIGUEZ
6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:19-cr-231 WBS
12
                   Plaintiff,
13
     vs.                               STIPULATION AND ORDER
14                                     CONTINUING STATUS CONFERENCE
     JOSE ENCARNACION MAYO RODRIGUEZ, AND EXCLUDING TIME UNDER THE
15                                     SPEEDY TRIAL ACT
     SYLVIA ZAMBRANO, YESENIA LOPEZ,
16   MARIA LUISA ESCAMILLA LOPEZ, JUAN
     CHAVARRIA, JUAN RAMON LOPEZ,
17   NEREYDA ALVAREZ, PHILLIP ALLEN
     BAILEY, and CHARLES JAMES         Date:   July 27, 2020
18
     BILLINGSLEY,                      Time:    9:00 a.m.
19                                     Court:  Hon. William B. Shubb
                 Defendants.
20

21

22

23
            This is a case charging conspiracy to distribute methamphetamine and heroin. It is

24   presently set for status conference involving all nine defendants on May 4, 2020. The

25   government has provided voluminous discovery consisting of approximately 1300 pages of
26
     material. A supplemental discovery production to include hours of video and audio recordings is
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:19-cr-00231-WBS Document 121 Filed 04/29/20 Page 2 of 5


1    anticipated by the parties.
2
            Many of the events at issue in the case occurred in San Joaquin County, with additional
3
     matters occurring in Southern California and the San Francisco Bay Area. Defense investigation
4
     into the charged events can fairly be characterized as state-wide in scope. Additional time is
5

6    required for defense investigation into matters charged in the Indictment.

7           The parties to this action, Plaintiff United States of America by and through Assistant
8
     United States Attorney Cameron Desmond, and Attorney Todd Leras on behalf of Defendant
9
     Jose Mayo Rodriguez, Attorney Christopher Cosca on behalf of Defendant Sylvia Zambrano,
10
     Attorney Brian Andritch on behalf of Defendant Yesenia Lopez, Attorney Dina Santos on behalf
11

12   of Defendant Maria Escamilla Lopez, Attorney Armando Villapueda on behalf of Defendant

13   Juan Chavarria, Attorney Philip Cozens on behalf of Defendant Juan Lopez, Attorney David
14
     Garland on behalf of Defendant Nereyda Alvarez, Attorney Alin Cintean on behalf of Defendant
15
     Phillip Bailey, and Attorney Johnny Griffin, III, on behalf of Defendant Charles Billingsley,
16
     stipulate as follows:
17

18          1.   By this stipulation, Defendants now move to vacate the status conference presently

19               set for May 4, 2020. The parties request to continue the status conference to July 27,
20
                 2020, at 9:00 a.m., and to exclude time between May 4, 2020 and July 27, 2020,
21
                 inclusive, under Local Code T-4. The United States does not oppose this request.
22
            2. Based on the above-stated facts regarding the volume of discovery and the time
23

24               required for defense investigation, the parties jointly request that the Court find that

25               the ends of justice served by continuing the case as requested outweigh the best
26
                 interest of the public and the Defendants in a trial within the time prescribed by the
27
     ORDER CONTINUING STATUS
28   CONFERENCE
             Case 2:19-cr-00231-WBS Document 121 Filed 04/29/20 Page 3 of 5


1               Speedy Trial Act.
2
            3. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
3
                seq., within which trial must commence, the time period of May 4, 2020 to
4
                July 27, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
5

6               and (B) (iv) [Local Code T-4] because it results from a continuance granted by the

7               Court at Defendants’ request on the basis that the ends of justice served by taking
8
                such action outweigh the best interest of the public and the Defendants in a speedy
9
                trial.
10
            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
11

12              the Speedy Trial Act dictate that additional time periods are excludable from the

13              period within which a trial must commence.
14
            Assistant U.S. Attorney Cameron Desmond and all defense counsel have reviewed this
15
     proposed order and authorized Todd Leras to sign it via email on their behalf.
16
     DATED: April 27, 2020
17
                                                          By     /s/ Todd D. Leras for
18                                                               CAMERON DESMOND
                                                                 Assistant United States Attorney
19
     DATED: April 27, 2020
20
                                                          By     /s/ Todd D. Leras
21                                                               TODD D. LERAS
                                                                 Attorney for Defendant
22                                                               JOSE MAYO RODRIGUEZ
23
     DATED: April 27, 2020
24                                                        By     /s/ Todd D. Leras for
                                                                 CHRISTOPHER R. COSCA
25                                                               Attorney for Defendant
                                                                 SYLVIA ZAMBRANO
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:19-cr-00231-WBS Document 121 Filed 04/29/20 Page 4 of 5


1    DATED: April 27, 2020
                                             By    /s/ Todd D. Leras for
2
                                                   BRIAN ANDRITCH
3                                                  Attorney for Defendant
                                                   YESENIA LOPEZ
4
     DATED: April 27, 2020
5
                                             By    /s/ Todd D. Leras for
6                                                  DINA L. SANTOS
                                                   Attorney for Defendant
7                                                  MARIA ESCAMILLA LOPEZ
8
     DATED: April 27, 2020
9                                            By    /s/ Todd D. Leras for
                                                   ARMANDO VILLAPUEDA
10                                                 Attorney for Defendant
                                                   JUAN CHAVARRIA
11

12   DATED: April 28, 2020
                                             By    /s/ Todd D. Leras for
13                                                 PHILIP COZENS
                                                   Attorney for Defendant
14
                                                   JUAN RAMON LOPEZ
15
     DATED: April 27, 2020
16                                           By    /s/ Todd D. Leras for
                                                   DAVID GARLAND
17
                                                   Attorney for Defendant
18                                                 NEREYDA ALVAREZ

19   DATED: April 27, 2020
                                             By    /s/ Todd D. Leras for
20
                                                   ALIN CINTEAN
21                                                 Attorney for Defendant
                                                   PHILLIP BAILEY
22
     DATED: April 27, 2020
23
                                             By    /s/ Todd D. Leras for
24                                                 JOHNNY GRIFFIN, III
                                                   Attorney for Defendant
25                                                 CHARLES BILLINGSLEY
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:19-cr-00231-WBS Document 121 Filed 04/29/20 Page 5 of 5


1                                                 ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered that the status conference in this matter, scheduled for May 4, 2020, is vacated.
4
     A new status conference is scheduled for July 27, 2020, at 9:00 a.m. The Court further finds,
5

6    based on the representations of the parties and Defendants’ request, that the ends of justice

7    served by granting the continuance outweigh the best interests of the public and the Defendants
8
     in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from May 4, 2020, up to and including
11

12   July 27, 2020.

13          IT IS SO ORDERED.
14   Dated: April 28, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
